DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the amendment filed on December 18, 2020.  Claims 1-7 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fischer et al. (WIPO Publication No. WO 2015/155239), wherein U.S. Publication No. 2017/0225624 is cited hereinafter as a translation.
Regarding claim 1, Fischer discloses a camera mount (FIGS. 6-9, 12, [0039-0068]; “…the features of the six embodiments described…can also be combined with one another in various ways…”, [0025]) comprising: an articulated arm configured to provide adjustable horizontal spacing, vertical spacing, and rotational movement (indicated below); 

    PNG
    media_image1.png
    482
    510
    media_image1.png
    Greyscale

a mounting bracket (FIG. 12, (5b), (5c), [0067, 0068]) attached to a first end termination of the articulated arm (shown in FIG. 12), the mounting bracket configured for releasable attachment to a vertical object (“…fastened to vehicle seat…”, [0044]; “To the headrest posts of the headrest holder…”, [0045]; “The carrier 5c can be fastened in front or from behind to the headrest 4, so that the retaining device can be arranged on the front or back side of the backrest 2, as needed.”, [0046]; “…to create a retaining device…in the interior of a motor vehicle that can be installed and removed rapidly in different vehicles…”, [0007]); and a camera support fixture (FIGS. 7-9, indicated below, [0054-0061]) rotatably attached to a second, opposing end termination of the articulated arm (shown in FIGS. 7-9), providing adjustments in angular position of the camera support fixture with respect to the second, opposing end termination including adjustments in location and orientation of the camera support fixture with respect to the articulated arm (the triple joint which is rotatable/pivotable at 6d (Z1-axis), 60b’ (X1-axis), and 60c (Y-axis) as shown in FIGS. 7 and 8; as can be seen in FIGS. 7 and 8 that the location and orientation of the entire triple joint may be adjusted with respect to the arm).
	
    PNG
    media_image2.png
    465
    630
    media_image2.png
    Greyscale


Regarding claim 2, Fischer further discloses the camera mount as defined in claim 1 wherein the articulated arm comprises a plurality of telescoping segments joined to create adjustable horizontal spacing, vertical spacing and rotational movement (FIG. 6, [0051-0053]).

Regarding claim 3, Fischer further discloses the camera mount as defined in claim 2 wherein the articulated arm comprises a first set of telescoping segments coupled together to provide movement for adjustable horizontal spacing and a second set of telescoping segments coupled together to provide movement for adjustable vertical spacing, the first set connected to the second set at opposing end terminations (indicated below, [0051-0053]).

    PNG
    media_image3.png
    482
    469
    media_image3.png
    Greyscale


Regarding claim 6, Fischer further discloses the camera mount as defined in claim 1 wherein the mounting bracket further comprises a pair of parallel plates disposed to engage with the first end termination of the articulated arm (indicated below).

    PNG
    media_image4.png
    387
    574
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (WIPO Publication No. WO 2015/155239), wherein U.S. Publication No. 2017/0225624 is cited hereinafter as a translation, as applied to claims 1-3 and 6 above, and further in view of Langford (U.S. Patent No.: 6,694,661).
Regarding claim 4:
	Fischer discloses the camera mount as defined in claim 3, wherein a locking device is used to maintain an adjusted position between the telescoping segments in at least one of the first and second sets of telescoping segments (FIG. 6, wherein release buttons (9”’) and (6”’) are provided for releasing the lock, [0048, 0051-0053]).
	Fischer does not specifically disclose that a threaded knob component is used to maintain an adjusted position between the telescoping segments in at least one of the first and second sets of telescoping segments.
	Langford teaches a threaded knob component that is used to maintain an adjusted position between the telescoping segments in at least one of the first ((58), C. 4 L. 51-67) and second sets of telescoping segments ((84), C. 5 L. 18-29).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Langford’s with the camera mount taught by Fischer since these two locking mechanisms are alternatives that are well known in the art.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (WIPO Publication No. WO 2015/155239), wherein U.S. Publication No. 2017/0225624 is cited hereinafter as a translation, as applied to claims 1-3 and 6 above, and further in view of Cavanaugh (U.S. Publication No.: 2008/0164729).
Regarding claim 5:
	Fischer discloses the camera mount as defined in claim 3, wherein a locking device and a release button are used to maintain an adjusted position between the telescoping segments in at least one of the first and second sets of telescoping segments (FIG. 6, wherein release buttons (9”’) and (6”’) are provided for releasing the lock, [0048, 0051-0053]; “…spring-loaded release buttons—may be arranged on all joints.”, [0023]).
	Fischer does not specifically disclose a spring-loaded button and aperture combination.
	Cavanaugh teaches an articulated arm, wherein a spring-loaded button and aperture combination is used to maintain an adjusted position between the telescoping segments in at least one of the first and second sets of telescoping segments (“spring activated locking pin” (34), “spring-loaded button” (25), [0023]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Cavanaugh’s with the camera mount taught by Fischer since it is a spring-loaded locking/unlocking mechanism that is well known in the art (NOTE: Fischer already discloses all the features as explained above including spring-loaded buttons, [0023], and Cavanaugh is cited to merely show that it is common to employ a locking/unlocking mechanism with a spring-loaded button and aperture combination). 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (WIPO Publication No. WO 2015/155239), wherein U.S. Publication No. 2017/0225624 is cited hereinafter as a translation, as applied to claims 1-3 and 6 above, and further in view of Scott (U.S. Publication No.: 2010/0040360).
Regarding claim 7:
	Fischer discloses the camera mount as defined in claim 6, wherein the articulated arm is rotatable at axis Y2 as shown in FIG. 12.
	Fischer does not specifically disclose a rotational adjustment knob and a lower plate of the pair of parallel plates includes an arcuate slot, such that the adjustment knob passes through the arcuate slot and engages the first end termination of the articulated arm in a manner that creates adjustable rotational movement of the articulated arm.
	Scott teaches a camera mount, wherein the mount further comprises a rotational adjustment knob (“clamping pin” (96), [0027]) and a lower plate of the pair of parallel plates Includes an arcuate slot (each of the “support arms” (76) contains a “slot” (80), [0027]), such that the adjustment knob passes through the arcuate slot and engages the first end termination of the articulated arm (wherein the articulated arm is composed of (126), (114), (116), (118), [0030, 0031]; (118) is inserted into (120) provided at (92), [0030]) in a manner that creates adjustable rotational movement of the articulated arm (FIGS. 1, 2, [0026, 0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Scott’s with the camera mount taught by Fischer for the purpose of providing a camera mount for securing a video camera to a tree that can be easily adjusted to hold the camera in a level manner (Scott: [0004-0008]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot in view of the new ground(s) of rejection.
As explained above, the triple joint shown in FIGS. 7-9 combined with the carrier arm shown in FIG. 6 of Fischer’s would provide adjustments in angular position of the entire triple joint with respect to the second, opposing end termination including adjustments in location and orientation of the entire triple joint with respect to the carrier arm. (NOTE: “…the features of the six embodiments described…can also be combined with one another in various ways…”, Fischer: [0025])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANG-CHI CHANG whose telephone number is (571)270-5299.  The examiner can normally be reached on MRF 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON E LABALLE can be reached on 5712721594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/FANG-CHI CHANG/Examiner, Art Unit 2852